Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents and the Luo et al article cited in the information disclosure statement of 25 May 2021 and the Japanese patent documents cited in the information disclosure statement of 28 June 2021 have been considered with respect to the provided English abstracts.
	The office action from the Chinese Patent Office and the Yan et al article cited in the information disclosure statement of 25 May 2021 have been considered with respect to the provided English translations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowable for the reasons given in the previous action since there is no teaching or suggestion for forming a lead titanate-relaxor single crystal by the claimed method or a lead titanate-relaxor single crystal having the claimed lead titanate concentration across the length of the crystal. While U.S. patents 6,020,675; 7,572,224 and 8,326,388 do not state that the taught Pb(B1B2)O3 materials are relaxor materials, it is known in the art that this is the formula for relaxors as show by U.S. patent 6,620,752 and in the Luo et al article cited by applicants in the information disclosure statement of 28 June 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/16/21